Title: To Thomas Jefferson from John Banister, Jr., 2 November 1786
From: Banister, John, Jr.
To: Jefferson, Thomas



Dear Sir
Nantes Novr. 2d. 1786

Since I had the pleasure to address you last a severe fit of illness seized me which together with the idea I had of your having left Paris was the cause of my long silence. Mr. Short in a letter he wrote me gave me the disagreeable intelligence of your having been prevented undertaking your intended journey by the ill effects of a fall the consequences of which I hope are not very serious. Long before this I expected to be in Paris, and waite now, only for strength to set out, so that the time is not far distant as I recover with great rapidity. The latest accounts I have from America are dated in June but they contain nothing of consequence, except infinite murmurs in some of the Northern states on account of the emission of a paper currency.
In the idea of being informed of your perfect recovery I have the plesure to be with the greatest respect Dear Sir your friend and Servt.,

Jno. Banister Junr.

